ORIGINAL ACTION                        JOURNAL ENTRY AND OPINION
{¶ 1} Marvin L. Fisher has filed a complaint for a writ of mandamus. Fisher seeks an order from this court which requires Judge John Sutula to render a ruling with regard to a "motion for judicial release" that was filed on August 26, 2004, in the underlying action of State v. Fisher, Cuyahoga County Court of Common Pleas Case No. CR-429031. Judge Sutula has filed a motion to dismiss.
 {¶ 2} Attached to Judge Sutula's motion to dismiss is a copy of a judgment entry, as journalized on July 6, 2005, which demonstrates a ruling has been issued with regard to Fisher's "motion for judicial release." Accordingly, Fisher's request for a writ of mandamus is moot. State ex rel. Jerningham v. CuyahogaCounty Court of Common Pleas (1996), 74 Ohio St.3d 278,658 N.E.2d 723; State ex rel. Gantt v. Coleman (1983),6 Ohio St. 3d 5, 450 N.E.2d 1163.
 {¶ 3} Accordingly, we grant Judge Sutula's motion to dismiss. Costs to Judge Sutula. It is further ordered that the Clerk of the Eighth District Court of Appeals serve notice of this judgment upon all parties as required by Civ.R. 58(B).
Complaint dismissed.
Gallagher, J., concurs, Eileen Kilbane, J., concurs.